SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

290
KA 14-01138
PRESENT: WHALEN, P.J., PERADOTTO, LINDLEY, NEMOYER, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

CHARLES D. JOHNSON, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (CAITLIN M. CONNELLY OF
COUNSEL), FOR DEFENDANT-APPELLANT.

LAWRENCE FRIEDMAN, DISTRICT ATTORNEY, BATAVIA (WILLIAM G. ZICKL OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Genesee County Court (Robert C.
Noonan, J.), rendered January 17, 2014. The judgment convicted
defendant, upon his plea of guilty, of rape in the first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of rape in the first degree (Penal Law
§ 130.35 [1]). Contrary to defendant’s contention, the record
establishes that he knowingly, intelligently and voluntarily waived
his right to appeal (see generally People v Lopez, 6 NY3d 248, 256).
The valid waiver of the right to appeal encompasses his challenge to
the severity of the sentence (see id. at 255; People v Lococo, 92 NY2d
825, 827).




Entered:    April 29, 2016                         Frances E. Cafarell
                                                   Clerk of the Court